  Case: 1:17-cv-00754-TSB Doc #: 110 Filed: 07/20/21 Page: 1 of 1 PAGEID #: 2200




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 SARA HAWES                                  :       Case No. 1:17-cv-00754
                                             :
        Plaintiff,                           :       Judge Timothy S. Black
                                             :
 vs.                                         :
                                             :
 MACY’S WEST STORES, INC.,                   :
                                             :
         Defendant.                          :
                                             :

 ORDER TEMPORARILY GRANTING MOTION (DOC. 109) FOR LEAVE TO
                    FILE UNDER SEAL

        This civil action is before the Court on Plaintiff’s motion to file documents under a

temporary seal (Doc. 109) pursuant to the protective order in this case. (Doc. 71). In

order to seal court records, a district court must set forth specific findings and

conclusions which justify filing documents under seal. See Shane Grp. Inc. v. Blue Cross

Blue Shield, 825 F.3d 299, 306 (6th Cir. 2016). The Court cannot make such a finding at

this time, thus the Court TEMPORARILY GRANTS Plaintiff leave to file the materials

described in the motion (Doc. 109) under seal. See Local Rule 5.2.1. Pursuant to the

protective order, any party seeking to maintain the seal will submit a written motion to

restrict public access on or before 8/4/21. (See Doc. 71 , Section 8(d)). Any opposition to

the motion shall be filed within 14 days of the filing of the written motion.

IT IS SO ORDERED.

Date:     7/20/2021                                           s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge
